Citation Nr: 1234536	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, including as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine with annular disc bulge at L4-L5, status post hemilaminectomy and diskectomy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel



INTRODUCTION


The Veteran had active military service from June 1974 to September 1976 and from April 2006 to July 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied claims for service connection for low back, bilateral leg, and bilateral hip disorders.

During the pendency of the appeal, however, the RO granted the claims for the low back and bilateral leg disorders in a decision issued in November 2010.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for these disabilities, they are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

So only the claim for a bilateral hip disorder remains.  Since, however, it requires further development before being decided on appeal, the Board is remanding this remaining claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The basis of the Veteran's remaining claim for a bilateral hip disorder is that it is secondary to his service-connected low back disability - meaning caused or aggravated by it.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

But since the issuance of the most recent supplemental statement of the case (SSOC) in November 2010, VA outpatient records have been added to the claims file.  For the most part, these records refer to medical care provided for his psychiatric and low back disabilities.  But while these records do not also directly address his claimed bilateral hip disorder, his representative references a November 2011 clinical note referring to residuals of the hemilaminectomy and discectomy, so possibly including the bilateral hip disorder that is claimed to be a byproduct of that surgery for the low back disability.  Therefore, in light of the fact that the Veteran's representative suggests relevancy of these clinical notes, the Board will give the RO/AMC, as the agency of original jurisdiction (AOJ), initial opportunity to consider this additional evidence.  See 38 C.F.R. § 20.1304(c).

Accordingly, the claim is REMANDED for the following action:

1.  Readjudicate the Veteran's claim with consideration of all additional evidence received since the most recent SSOC, particularly the November 2011 clinical note the Veteran's representative has referenced as seemingly relevant to the claim.

2.  If, after consideration of this additional evidence, the claim continues to be denied, send the Veteran and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


